Exhibit 2.1 EXECUTION COPY AGREEMENT AND PLAN OF SHARE EXCHANGE dated as of February 28, 2010, among MERCK KGaA, CONCORD INVESTMENTS CORP. and MILLIPORE CORPORATION TABLE OF CONTENTS Page ARTICLE I The Share Exchange SECTION 1.01. The Share Exchange 1 SECTION 1.02. Closing 1 SECTION 1.03. Effective Time 2 SECTION 1.04. Effects of the Share Exchange 2 SECTION 1.05. Articles of Organization and Bylaws 2 SECTION 1.06. Directors 2 SECTION 1.07. Officers 2 ARTICLE II Effect of the Share Exchange on the Capital Stock of the Exchanging Corporations;Exchange Fund; Company Equity Awards SECTION 2.01. Effect on Capital Stock 3 SECTION 2.02. Exchange Fund 4 SECTION 2.03. Company Equity Awards 6 ARTICLE III Representations and Warranties SECTION 3.01. Representations and Warranties of the Company 8 SECTION 3.02. Representations and Warranties of Parent and Sub 25 ARTICLE IV Covenants Relating to Conduct of Business SECTION 4.01. Conduct of Business 28 SECTION 4.02. No Solicitation 32 ARTICLE V Additional Agreements SECTION 5.01. Preparation of the Proxy Statement; Stockholders’ Meeting 36 SECTION 5.02. Access to Information; Confidentiality 37 SECTION 5.03. Reasonable Best Efforts 37 Table of Contents SECTION 5.04. Benefit Plans 40 SECTION 5.05. Indemnification, Exculpation and Insurance 42 SECTION 5.06. Fees and Expenses 44 SECTION 5.07. Public Announcements 44 SECTION 5.08. Stockholder Litigation 45 SECTION 5.09. Financing 45 SECTION 5.10. Stock Exchange Delisting 46 SECTION 5.11. Section 16 Matters 46 ARTICLE VI Conditions Precedent SECTION 6.01. Conditions to Each Party’s Obligation to Effect the Share Exchange 46 SECTION 6.02. Conditions to Obligations of Parent and Sub 47 SECTION 6.03. Conditions to Obligation of the Company 47 SECTION 6.04. Frustration of Closing Conditions 48 ARTICLE VII Termination, Amendment and Waiver SECTION 7.01. Termination 48 SECTION 7.02. Effect of Termination 50 SECTION 7.03. Amendment 50 SECTION 7.04. Extension; Waiver 50 ARTICLE VIII General Provisions SECTION 8.01. Nonsurvival of Representations and Warranties 50 SECTION 8.02. Notices 51 SECTION 8.03. Definitions 52 SECTION 8.04. Interpretation 54 SECTION 8.05. Consents and Approvals 54 SECTION 8.06. Counterparts 54 SECTION 8.07. Entire Agreement; Third-Party Beneficiaries 54 SECTION 8.08. GOVERNING LAW 55 SECTION 8.09. Assignment 55 SECTION 8.10. Specific Enforcement; Consent to Jurisdiction 55 SECTION 8.11. Severability 55 AnnexI Index of Defined Terms ii Table of Contents AGREEMENT AND PLAN OF SHARE EXCHANGE (this “Agreement”) dated as of February 28, 2010, among MERCK KGaA, a German corporation with general partners (“Parent”), Concord Investments Corp., a Massachusetts corporation and a wholly owned Subsidiary of
